SHIVERS, Judge.
Appellant/defendant appeals his judgment of conviction and sentence for felony petit theft. Sub judice, the trial court found a sufficient number of prior convictions of petit theft committed by appellant to qualify for enhanced sentencing pursuant to section 812.014(l)(c), Florida Statutes. The trial court’s finding on this point was based on certified copies of informa-tions and convictions for petit theft, petit larceny, and shoplifting, by appellant, also known as James Stokes, in 1982, 1977, and 1973, respectively, together with expert witness fingerprint testimony linking appellant to these crimes. We find no error in the trial court’s finding based on this evidence. See generally State v. Harris, 356 So.2d 315 (Fla.1978); Jones v. State, 384 So.2d 956 (Fla. 5th DCA), petition for rev. denied, 392 So.2d 1375 (Fla.1980); cf Harris v. State, 400 So.2d 1296 (Fla. 1st DCA 1981); Harris v. State, 352 So.2d 1264 (Fla. 2d DCA 1977). Therefore, having reviewed this case pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and finding no reversible error, appellant’s judgment of conviction and sentence is AFFIRMED.
WENTWORTH and NIMMONS, JJ., concur.